DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are currently pending and have been examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 has been considered by the examiner and an initialed copy of the IDS is hereby attached.  
Claim Objections
Claim 12 objected to because of the following informalities:  
Claim 12 recites the limitation, “The computer-implemented method of claim 1, wherein the initial ego-position is determined based on entropy based monitoring based on a binary grid.”. This claim should be re-written to be grammatically correct and clear. Perhaps it should recite “entropy-based monitoring”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9,11,13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guanghui  (Guanghui Cen, Nobuto Matsuhira, Junko Hirokawa, Hideki Ogawa and Ichiro Hagiwara, "Service robot localization using improved Particle filter," 2008 IEEE International Conference on Automation and Logistics, 2008, pp. 2454-2459, doi: 10.1109/ICAL.2008.4636580. (Year: 2008)).

Regarding claim 1, Guanghui discloses
A computer-implemented method (implicit, Abstract: “Global Localization” is a computer-implemented method) for determining an initial ego-pose for initialization of self-localization (Abstract: “In this paper, the particle filter is applied in position tracking and global localization. Moreover, the posterior distribution of robot pose in global localization is usually multimodal due to the symmetry of the environment and ambiguous detected features. Considering these characteristics, we proposed the cluster particle filter to improve the global localization robustness and accuracy.”; Page 2454, left column, second paragraph: “In global localization, the robot doesn’t know the initial coordinate and needs to decide its pose by its sensors.”, where “global localization” is a method to determine the initial ego-pose for initialization of self-localization), the method comprising: 
providing a plurality of particles in a map (Fig. 6 depicts the providing of a plurality of particles in a whole map; “Global Localization” heading, first paragraph: “In global localization, the robot does not know the initial position. Then we should scatter the particle around the environment. The initial distribution is the uniform distribution of a large number of particles. Fig. 6 shows the randomly scattered particles in whole map. Every red point means a particle that represents one possible position of the mobile robot.”); 
grouping the particles in a plurality of clusters (Fig. 7; page 2457, section "Global localization", second paragraph: "By iterating several steps through standard particle filter, clusters are developed in several positions."), each cluster comprising a respective subset of the plurality of particles (Page 2455, section “Global localization using clustered particle filter”, first paragraph: "CPF classifies the particles in to different clusters according to their spatial similarity.''); 
during particle filtering (Page 2457, section "Global localization", second paragraph: "That means each cluster independently evolved using standard particle filter”), injecting particles based on the plurality of clusters (Page 2458, second column, first paragraph, “Then the robot keeps moving and the approach does the iteration with movement update and measurement update. Clusters can be evolved if the Lj less than a certain threshold. Some clusters can be added relevantly in order to keep the size fixed.'', where adding clusters in order to keep the size fixed is tantamount to “injecting particles based on a the plurality of clusters”); and 
determining an initial ego-pose based on the particle filtering (Fig. 8; page 2459, first column, third paragraph: "The average X and Y error is less than 20cm that gives the position tracking a good initial pose.'').

Regarding claim 2, Guanghui further discloses
The computer-implemented method (implicit, Abstract: “Global Localization” is a computer-implemented method) of claim 1, comprising determining a mean value and a variance of respective locations of a respective subject of particles for each of the clusters (Implicit, page 2357, section "Position Tracking", first paragraph,  “In our position tracking experiment, we take the odometry data as the control data and set the odometry probability distribution with Gaussian distribution. We use LRF sensor to do measurement update. In order to get the LRF probability distribution, we calculate the ray-casting distance at every sample coordinate and build the Gaussian distribution with the true actual LRF sensor data. Then, we use equation (8) to do important resampling to choose samples for the next step.”, where to build a Gaussian distribution based on the sensor data, the mean and variance of the particles is inherently determined; building a Gaussian distribution by calculating the ray-casting distance at every sample coordinate inherently involves determining the mean value and variance for each coordinate (i.e. particle) of a respective subject of particles for each of the clusters.).

Regarding claim 3, Guanghui further discloses
The computer-implemented method (implicit, Abstract: “Global Localization” is a computer-implemented method) of claim 2, wherein injecting particles based on the plurality of clusters (Page 2458, second column, first paragraph, “Then the robot keeps moving and the approach does the iteration with movement update and measurement update. Clusters can be evolved if the Lj less than a certain threshold. Some clusters can be added relevantly in order to keep the size fixed.'', where adding clusters in order to keep the size fixed is tantamount to “injecting particles based on a the plurality of clusters”) comprises injecting the particles based on the respective mean value and the respective variance (Page 2458, second column, first paragraph states “Clusters can be evolved if the Lj less than a certain threshold. Some clusters can be added relevantly in order to keep the size fixed.”, here we can see that if Lj (i.e. the likelihood formula for each cluster depicted in equation 15) is less than a certain threshold then the clusters are evolved (i.e. added in order to keep the size fixed)). It is important to note that the likelihood formula Lj (equation 15) is “based on” the respective mean value and respective variance of the clusters). 
 
Regarding claim 4, Guanghui further discloses
The computer-implemented method (implicit, Abstract: “Global Localization” is a computer-implemented method) of claim 2, comprising updating the respective mean value for each of the clusters based on a motion model (Page 2455, under Eq. (7): “Where each sample si contains pose information (xi,yi,ϴi) and weight wi. According the motion model, the update for a measurement is an important resampling. For a new sensor measurement the weights of all samples are updated according to the sensor model.”, where the “mean value” here is the weight and updating the mean value is tantamount to updating the weight; Page 2455, first column, second paragraph, “In the every cluster, we calculate the average of non-normalized likelihoods (importance weights). If the average weight is less than a pre-specified threshold, we will cut the cluster. Otherwise, the cluster will survive in the next state.”).

Regarding claim 5, Guanghui further discloses 
The computer-implemented method of claim 2, comprising updating the respective variance for each of the clusters (Page 2458, second column, first paragraph, “Then the robot keeps moving and the approach does the iteration with movement update and measurement update. Clusters can be evolved if the Lj less than a certain threshold. Some clusters can be added relevantly in order to keep the size fixed.'', where adding/cutting clusters is tantamount to updating “the respective variance for each of the clusters”)  based on an uncertainty propagation law (It is important to note that an uncertainty propagation law is simply a propagation of error, therefore under BRI, “based on an uncertainty propagation law” implies that the clusters are updated based on a propagation of error; Page 2458, last paragraph states, “In the position tracking experiment, the map grid is 20cm that will induce an error when we build the measurement probability distribution... Considering the LRF error, the result of X and Y axis error in our experiment is good. That means the particle filter has good accuracy. Additionally, the efficiency of the particle filter depends on the number of the particles used for estimation. The cost of time and number of particles is in direct proportion. We cut the number of particles to 100 without sacrificing the accuracy.”, where “cut the number of particles to 100 without sacrificing accuracy” fulfills the BRI of the limitation “updating the respective variance for each of the clusters based on an uncertainty propagation law” as cutting the number of particles updates the variance for each of the clusters and the cutting is performed to reduce the propagation of error (i.e. without sacrificing accuracy)).

Regarding claim 6, Guanghui further discloses
The computer-implemented method (implicit, Abstract: “Global Localization” is a computer-implemented method) of claim 1, wherein the plurality of particles are provided based on at least one of a random distribution over the map (Fig. 6 caption,  “randomly scatted particles”; Global Localization heading, first paragraph: “In global localization, the robot does not know the initial position. Then we should scatter the particle around the environment. The initial distribution is the uniform distribution of a large number of particles. Fig. 6 shows the randomly scatted particles in whole map. Every red point means a particle that represents one possible position of the mobile robot.”), or an estimate of the ego- pose.

Regarding claim 7, Guanghui further discloses
The computer-implemented method (implicit, Abstract: “Global Localization” is a computer-implemented method) of claim 1, wherein performing the particle filtering (Page 2455, first column, “Particle Filter” section describes particle filtering process) comprises: sample distribution (Page 2455, second column, “Sampling/importance resampling (SIR)” heading, “Particle Filter is an efficient sampling based approximation of the belief function using a sampling/importance resampling (SIR) approach, which assigns the majority of samples to poses of high probability”), prediction (Page 2455, second column, “Sampling/importance resampling (SIR)” heading, “In the case of global localization, the initial pose is unknown, and therefore each weight wtm =(1/M)”, where the initial weight wtm =(1/M) is a prediction), updating (Page 2455, second column, “Sampling/importance resampling (SIR)” heading, “Then the weight is updated by every step..”), and re-sampling (Page 2457, first column, first paragraph, “Then, we use equation (8) to do important resampling to choose samples for the next step.”).

Regarding claim 8, Guanghui further discloses
The computer-implemented method (implicit, Abstract: “Global Localization” is a computer-implemented method) of claim 1, wherein the particles are grouped into the plurality of clusters based on at least one of a numbers of particles in a potential cluster (Page 2458, second column, first paragraph, “Every particle (sample) is one hypothetic position. After some steps iteration, the clusters were built based on the distance, between the particle and the source particle of the cluster. Then the robot keeps moving and the approach does the iteration with movement update and measurement update. Clusters can be evolved if the j L less than a certain threshold. Some clusters can be added relevantly in order to keep the size fixed. We also can cut all the particle in that cluster directly to increase the efficiency.”, where adding clusters to keep the size fixed is tantamount to grouping the particles into clusters based on a number of particles in a potential cluster), or a numbers of potential clusters.

Regarding claim 9, Guanghui further discloses
The computer-implemented method (implicit, Abstract: “Global Localization” is a computer-implemented method) of claim 1, comprising exhausting a cluster if it is outside a region of interest and/or exhausting a part of a cluster if the part of the cluster is outside a region of interest (Page 2455, first column, second paragraph, “In the every cluster, we calculate the average of non-normalized likelihoods (importance weights). If the average weight is less than a pre-specified threshold, we will cut the cluster. Otherwise, the cluster will survive in the next state.”, where the clusters with higher weights are “within the region of interest”).

Regarding claim 11, Guanghui further discloses
The computer-implemented method (implicit, Abstract: “Global Localization” is a computer-implemented method) of claim 10, wherein the particle filtering is performed based on the received electromagnetic radiation and based on the map (Page 2457, second column, last paragraph, “By iterating several steps through standard particle filter, clusters are developed in several positions. Then in every cluster, we use the LRF for measurement update. That means each cluster independently evolved using standard particle filter. Fig. 7 shows the remaining clusters after some steps.”, where LRF is based on received electromagnetic radiation and the particle filtering is performed based on a whole map shown in Fig. 6).

Regarding claim 13, Guanghui further discloses
A computer system configured to carry out the computer-implemented method of claim 1 (Implicit: Fig. 7; page 2457, last paragraph: "By iterating several steps through standard particle filter, clusters are developed in several positions."; page 2455, last paragraph: "CPF classifies the particles in to different clusters according to their spatial similarity.''; it is implicit that such processes are performed on a computer system).

Regarding claim 15, Guanghui further discloses
A non-transitory computer readable medium comprising instructions for carrying out the computer-implemented method of claim 1 (Implicit: Fig. 7; page 2457, last paragraph: "By iterating several steps through standard particle filter, clusters are developed in several positions."; page 2455, last paragraph: "CPF classifies the particles in to different clusters according to their spatial similarity.''; it is implicit that such processes use a non-transitory computer readable medium (i.e. memory) to perform such processes, where the memory stores instructions for the processor to perform the functionality).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10,12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guanghui  (Guanghui Cen, Nobuto Matsuhira, Junko Hirokawa, Hideki Ogawa and Ichiro Hagiwara, "Service robot localization using improved Particle filter," 2008 IEEE International Conference on Automation and Logistics, 2008, pp. 2454-2459, doi: 10.1109/ICAL.2008.4636580. (Year: 2008)) in view of REN (US 20210116914 A1).

Regarding claim 10, Guanghui discloses [Note: what Guanghui fails to specifically disclose is strike-through]
The computer-implemented method of claim 1, 

REN discloses, 
comprising receiving electromagnetic radiation emitted from at least one emitter of a sensor system of a vehicle and reflected in a vicinity of the vehicle toward the sensor system (Abstract: “A system and method for localization of an autonomous vehicle based on 3D point cloud are disclosed. The system includes a processor and a memory coupled to the processor, the memory tangibly storing thereon executable instructions that, when executed by the processor, cause the processor to: receive an initial position of a vehicle; receive a data file representative of a three-dimensional (3D) point cloud from a LIDAR scanning subsystem of the vehicle; divide the 3D point cloud into a plurality of tiles and compute a plurality of key points for each tile; generate an estimated low frequency 2D position and yaw angle for the vehicle based on a particle filter process and a dynamically downloaded 2D reference map; and generate a position and orientation of the vehicle.”).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Guanghui with Ren to incorporate the feature of: comprising receiving electromagnetic radiation emitted from at least one emitter of a sensor system of a vehicle and reflected in a vicinity of the vehicle toward the sensor system. Both Guanghui and Ren are considered analogous arts as they both disclose the pose localization of an object using data obtained through an electromagnetic radiation sensor. Guanghui is very similar to the instant application as it discloses the features of claim 1; however, Guanghui fails to specifically disclose the feature of: comprising receiving electromagnetic radiation emitted from at least one emitter of a sensor system of a vehicle and reflected in a vicinity of the vehicle toward the sensor system. Guanghui discloses the feature of performing localization using reflected electromagnetic radiation from around a mobile robot. It would have been obvious to incorporate the feature of performing the localization of a vehicle using the methods disclosed by Guanghui. Ren disclose the feature of performing localization of an autonomous vehicles. Therefore, it is well-known in the art to perform localization of autonomous vehicles and such a feature would provide a good practical application for the invention disclosed by Guanghui. Autonomous vehicles can benefit from the invention as disclosed by Guanghui as the localization of autonomous vehicles is important in defining the trajectory of the vehicle and thus would lead to a more efficient system. 

Regarding claim 12, Guanghui discloses [Note: what Guanghui fails to specifically disclose is strike-through]
The computer-implemented method of claim 1, wherein the initial ego-position is determined (Fig. 8 caption, “Fig. 8 Global localization using cluster particle filter 1.”, where Fig. 8 depicts a binary grid and therefore the Global localization is “based on a binary grid”).

REN discloses, 
wherein the (Paragraph 0017, “In another aspect of the present disclosure, the, estimating a position of the autonomous vehicle by applying a particle filtering process on the 2D image a particle filter process comprises: updating, one or both of the vertical distribution weight value w.sub.i.sup.vert and the intensity weight value w.sub.i.sup.inte based on at least the information entropy value of one or both of the vertical distribution weight value w.sub.i.sup.vert and the intensity weight value w.sub.i.sup.inte; wherein the information entropy value H.sup.vert for the vertical distribution weight value is determined in accordance with the following equation:…”; Paragraph 0094, “Based on one or more information entropy values calculated from the weight values of the particles, resampling may or may not be required 330. If resampling is required, a resampling module 340 is configured to resample the particles and generate a new pose of the vehicle 105 based on the weight values obtained in the update module 320.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Guanghui with Ren to incorporate the feature of: wherein the initial ego-position is determined based on entropy based monitoring based on a binary grid. Both Guanghui and Ren are considered analogous arts as they both disclose the pose localization of an object using data obtained through an electromagnetic radiation sensor. Guanghui is very similar to the instant application as it discloses the features of claim 1; however, Guanghui fails to specifically disclose the feature of using entropy-based monitoring based on a binary grid to perform the global localization (i.e. determining the initial pose). Guanghui discloses the feature of performing the global localization using reflected electromagnetic radiation from around a mobile robot based on a binary grid shown in Fig. 8. Ren discloses the feature of performing localization of an autonomous vehicles based on entropy-based monitoring based on a binary grid. Ren discloses the feature of updating the weights in the particle filtering processing based on one or more information entropy values calculated from the weight values of the particles and such a process is “based on a binary grid” as shown in the figure 6 (depicting a binary grid) and paragraph 0122 of Ren. Although, Ren does not disclose the determination of the “initial pose” of the object based on the entropy values, it would be obvious to combine the statistical process of using entropy values in particle filtering into the global localization process as disclosed by Guanghui to determine initial pose where Guanghui uses a prediction to determine the initial weights. It would have been obvious to perform the process of global localization as disclosed by Guanghui by incorporating the feature of using one or more information entropy values calculated from the weight value to update the weights (i.e. monitoring the weights). The incorporation of such a feature would lead to a more efficient system capable of reducing uncertainties. 

Regarding claim 14, Guanghui discloses [Note: what Guanghui fails to specifically disclose is strike-through]
A mobile robot (Fig. 3 caption, “Mobile robot position tracking”), comprising: 
the computer system of claim 13 (Implicit: it is obvious that the functionality of claim 13 is performed on a computer system), and 
a sensor system adapted to receive electromagnetic radiation emitted from at least one emitter of the sensor system and reflected in a vicinity of the mobile robot toward the sensor system (Page 2457, second column, last paragraph, “By iterating several steps through standard particle filter, clusters are developed in several positions. Then in every cluster, we use the LRF for measurement update. That means each cluster independently evolved using standard particle filter. Fig. 7 shows the remaining clusters after some steps.”, where LRF is based on received electromagnetic radiation), and the computer system of claim 13 configured for determining the initial ego-pose for initialization of self-localization of the mobile robot (Abstract: Recently, Particle filter becomes the most popular approach in mobile robot localization and has been applied with great success to a variety of state estimation problems. In this paper, the particle filter is applied in position tracking and global localization.). 

REN discloses [Note: what REN fails to specifically disclose is strike-through], 
A vehicle (Paragraph 0028, “FIG. 1 is a block diagram of a vehicle comprising a vehicle control system in accordance with one example embodiment of the present disclosure”), comprising: 

a sensor system adapted to receive electromagnetic radiation emitted from at least one emitter of the sensor system and reflected in a vicinity of the vehicle toward the sensor system (Paragraph 0007, “In an aspect of the present disclosure, there is provided a method for localization of an autonomous vehicle. The method includes: receiving a three-dimensional (3D) point cloud of an environment surrounding the autonomous vehicle captured by a light detection and ranging (LIDAR) scanning system of the autonomous vehicle; generating a two-dimensional (2D) image of the environment based on the 3D point cloud,”), and the computer system (Abstract: “A system and method for localization of an autonomous vehicle based on 3D point cloud are disclosed. The system includes a processor and a memory coupled to the processor, the memory tangibly storing thereon executable instructions that, when executed by the processor, cause the processor to: receive an initial position of a vehicle; receive a data file representative of a three-dimensional (3D) point cloud from a LIDAR scanning subsystem of the vehicle; divide the 3D point cloud into a plurality of tiles and compute a plurality of key points for each tile; generate an estimated low frequency 2D position and yaw angle for the vehicle based on a particle filter process and a dynamically downloaded 2D reference map; and generate a position and orientation of the vehicle.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Guanghui with Ren to incorporate the feature of: 
A vehicle, comprising: 
the computer system of claim 13, and 
a sensor system adapted to receive electromagnetic radiation emitted from at least one emitter of the sensor system and reflected in a vicinity of the vehicle toward the sensor system, and the computer system of claim 13 configured for determining the initial ego-pose for initialization of self-localization of the mobile vehicle.
Both Guanghui and Ren are considered analogous arts as they both disclose the pose localization of an object using data obtained through an electromagnetic radiation sensor. Guanghui is very similar to the instant application as it discloses the features of claim 13; however, Guanghui fails to specifically disclose the feature of a vehicle with the computer system as disclosed by Guanghui to perform the global localization. Guanghui discloses the feature of performing the localization using reflected electromagnetic radiation from around a mobile robot. It would have been obvious to incorporate the feature of performing the localization of a vehicle using the methods disclosed by Guanghui and for the functionality to perform the global localization to be on a computer system onboard the autonomous vehicle. Ren disclose the feature of performing localization of an autonomous vehicles using a computer system on board the autonomous vehicle to perform the functionality. Therefore, it is well-known in the art to perform localization of autonomous vehicles and such a feature would provide a good practical application for the invention disclosed by Guanghui. Autonomous vehicles can benefit from the invention as disclosed by Guanghui as the localization of autonomous vehicles is important in defining the trajectory of the vehicle and thus would lead to a more efficient system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/             Examiner, Art Unit 3648                                                                                                                                                                                           
/PETER M BYTHROW/             Primary Examiner, Art Unit 3648